Citation Nr: 0100790	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  96-28 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for anxiety disorder, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran had active military service from October 1950 to 
October 1953.

By rating action in August 1993, the Regional Office (RO) 
denied the veteran's claim for an increased rating for 
anxiety disorder, then evaluated as 30 percent disabling.  
The veteran appealed this determination to the Board of 
Veterans' Appeals (Board) which, in a decision in December 
1999, assigned a 50 percent rating for his service-connected 
psychiatric disability.  Thereafter, the veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court) which, by order dated May 2000, 
granted a Joint Motion for Partial Remand, vacated the 
Board's decision and remanded the claim for an increased 
rating for anxiety disorder.  In the Joint Motion, the Board 
was asked to explain why a higher rating was not warranted. 


REMAND

The veteran asserts that an increased rating is warranted for 
his service-connected psychiatric disability.  Department of 
Veterans Affairs (VA) outpatient treatment records disclose 
that the veteran was seen in May 2000 and reported a slight 
increase in anxiety levels over the past several months.  It 
was reported that he was seen by a psychiatrist and the 
dosage of his medication was increased.  The record shows 
that the veteran was most recently afforded a VA psychiatric 
examination in April 1998.  During the course of that 
examination, it was indicated that the veteran had not had 
psychological tests and that they might be necessary in the 
context of his cognitive deterioration.  

The Court has also held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluated the 
current state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Under 38 C.F.R. § 3.326(a) (2000), a VA examination will be 
authorized where there is a possibility of a valid claim.


Finally, the Board observes that recently enacted legislation 
has eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent his claim, and expanded the VA's duty to 
notify the veteran and his representative, if any, concerning 
the aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  Accordingly, on 
remand, the RO should ensure adherence to the new statutory 
provisions.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his psychiatric 
disability since 1993.  After securing 
the necessary authorizations for release 
of this information, the RO should seek 
to obtain copies of all treatment records 
referred to by the veteran, and that have 
not already been associated with the 
claims folder.

2.  The veteran should then be afforded a 
VA psychiatric examination, to include 
psychological testing, to determine the 
nature and severity of the manifestations 
of his anxiety disorder.  The examination 
report should include a detailed account 
of all pathology found to be present.  If 
there are psychiatric disorders other 
than anxiety disorder, the examiner 
should reconcile the diagnoses and should 
specify which symptoms are associated 
with each of the disorder(s).  If certain 
symptomatology cannot be dissociated from 
one disorder or another, it should be 
specified.  The psychiatrist should 
describe how the symptoms of his 
psychiatric disability affect the 
appellant's social and industrial 
capacity, and whether the condition is 
permanent in nature.  The report of the 
examination should include a complete 
rationale for all opinions expressed.  
All necessary special studies or tests 
are to be accomplished.  The examiner 
should assign a GAF score and a 
definition of the numerical code assigned 
in order to comply with the requirements 
of Thurber v. Brown, 5 Vet. App. 119 
(1993).  The entire claims folder and a 
copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Deborah W. Singleton 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



